Citation Nr: 1644794	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO. 14-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a bilateral foot disorder. 

3. Entitlement to service connection for a bilateral foot disorder.

4. Entitlement to service connection for bilateral lower extremity neuropathy. 

5. Entitlement to service connection for bilateral upper extremity radiculopathy. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

7. Entitlement to service connection for a back disorder. 

8. Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In a December 2015 decision, the Board granted the application to reopen entitlement to service connection for a bilateral knee disorder and remanded all of the claims for additional development. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the claim for service connection for depression pursuant to Clemons and re-characterized it as shown on the cover page of this decision. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issues of entitlement to service connection for a bilateral knee disorder, a bilateral foot disorder, bilateral lower extremity neuropathy, bilateral upper extremity radiculopathy, an acquired psychiatric disorder, a back disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2005 rating decision, the RO denied service connection for a bilateral foot condition and a bilateral pes cavus disorder. Although notified of the denial in a January 2005 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the January 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2005 rating decision denying service connection for a bilateral foot condition and a bilateral pes cavus disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. As pertinent evidence received since the January 2005 denial is new and material, the criteria for reopening the claim for service connection for a bilateral foot disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). With regard to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder, the Board is granting in full the benefit sought on appeal and VA has no further duty to notify or assist regarding this matter.

The bilateral foot disorder claim was previously denied in an un-appealed January 2005 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a January 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a foot condition because there was no evidence that the condition existed at that time. Moreover, the RO reopened the claim for service connection for bilateral pes cavus but denied the claim on the merits because the evidence did not show that the Veteran's congenital pes cavus was incurred in or aggravated by military service. Although notified of this decision by a January 2005 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the January 2005 rating decision, the Veteran submitted a January 2011 letter from a private physician that indicated that the Veteran's feet symptoms started in service and that his in-service training exacerbated his bilateral foot symptoms. Furthermore, November 2015 and January 2016 VA treatment records indicate that the Veteran's bilateral cavus deformity was acquired, rather than congenital. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the claim. Thus, the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

The application to reopen a claim of entitlement to service connection for a bilateral foot disorder is granted.


REMAND

The claim of entitlement to service connection for a foot disorder must be remanded to afford the Veteran a VA examination. Furthermore, the service connection claims for a bilateral knee disorder, a bilateral foot disorder, bilateral lower extremity neuropathy, bilateral upper extremity radiculopathy, an acquired psychiatric disorder, a back disorder, and a neck disorder must be remanded to associate with the claims file outstanding records from the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file. Document any negative responses received.

3. Associate with the Veteran's claims file any SSA records for the Veteran's disability benefits. Document any negative responses received.

The record indicates that the Veteran was granted Social Security disability benefits in 2009 and that he was under a federal investigation for fraud of the SSA in 2013. See November 2013 VA Psychiatry Consultation Note; see also November 2013 VA Social Work Initial Evaluation Note. 

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral foot disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

a. Whether the Veteran's current bilateral foot disorder, including bilateral pes cavus, is congenital or an acquired disorder. 

IF the examiner determines that the current bilateral foot disorder is CONGENITAL, the VA examiner should determine whether it is a congenital disease or a congenital defect. 

Under VA law, a defect differs from a disease in that a defect is considered "more or less stationary in nature" while a disease is "capable of improving or deteriorating."

b. IF the current bilateral foot disorder, including bilateral pes cavus, is a congenital DEFECT, the examiner should opine as to whether the Veteran experienced a superimposed disease or injury to his feet during military service which resulted in additional disability.

c. IF the current bilateral foot disorder, including bilateral pes cavus, is a congenital DISEASE, the VA examiner should opine as to whether it was aggravated (permanently increased in severity) by the Veteran's military service.

d. IF the VA examiner determines there was a permanent increase in severity (aggravation) of a preexisting congenital disease, the examiner should determine whether it is "undebatable" that this permanent increase in severity was due to the natural progression of the disorder.

e. IF the Veteran's current foot disorder, including bilateral pes cavus, is NOT congenital, the VA examiner should opine as to whether the Veteran's current bilateral foot disorder was caused by, or otherwise related to, his military service.

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*March 1974 enlistment examination showing abnormal lower extremities and a notation that the Veteran had a claw fifth toe on both feet. The Veteran complained of cramps in his legs. 

*June 1974 medical waiver for retention in the military services signed by the Veteran. 

*June 1974 and July 1974 physical profile records showing that the Veteran had a congenital club foot deformity of both feet, also noted as bilateral pes cavus. 

*Several July 1974 service treatment records noting that the Veteran had bilateral pes cavus that was more severe on the right and not aggravated by service. 

*July 1974 document noting that the Veteran requested to be separated from the military because he did not meet the induction/enlistment standards. 

*July 1974 medical board report of medical examination noting abnormal feet and indicating that the Veteran had bilateral pes cavus that was more severe on the right. 

*November 1974 VA examination diagnosing the Veteran with bilateral increased plantar arches, but not discussing whether the Veteran's bilateral foot disorder was caused by or related to his military service.

*December 2004 VA examination noting that the Veteran had bilateral high arches with pes cavus and diagnosing him with clinical congenital feet pes cavus. However, the examiner did not indicate whether the Veteran's congenital foot disorder was a defect or a disease, and did not discuss whether the foot disorder was caused or aggravated by service. 

*January 2011 letter from a private doctor indicated that the Veteran "started to have feet problems while [in] service due to his arch problem. He started presenting strong feet pain and swelling immediately [after] he started his training and he was placed on permanent profile." The doctor indicated that the Veteran's feet, back, neck, upper extremity, lower extremity, depression, and knee problems were secondary to his training in the military, which exacerbated his feet problems. 

*December 2015 VA primary care note indicating that the Veteran did not have any deformities in his musculoskeletal system and that his range of motion was intact and muscle tone was adequate. 

*November 2015 and January 2016 VA treatment records noting that the Veteran has degenerative joint disease (DJD) of the ankle and/or foot and an ACQUIRED cavus deformity of the foot. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. The AOJ MUST THEN REVIEW ALL OF THE EVIDENCE AND DETERMINE WHETHER VA MEDICAL EXAMINATIONS SHOULD BE CONDUCTED TO DETERMINE IF THE VETERAN HAS ANY DISORDER RELATED TO MILITARY SERVICE OR TO ANY PAST OR NEWLY-SERVICE-CONNECTED DISORDER. If any medical or factual development is warranted, it should be conducted and its results included in the claims file. 

6. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral knee disorder, bilateral foot disorder, bilateral lower extremity neuropathy, bilateral upper extremity radiculopathy, acquired psychiatric disorder, back disorder, and neck disorder claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


